In a summary proceeding (holdover) to recover possession of real property, petitioner appeals (by permission) from an order of the Appellate Term for the Second and Eleventh Judicial Districts, dated October 10, 1975, which affirmed a judgment of the Civil Court of the City of New York, Kings County, dated March 21, 1975, which, after a nonjury trial, dismissed the petition. Order of the Appellate Term and judgment of the Civil Court reversed, on the law, without costs, and petition reinstated. The proceeding is transferred to the Supreme Court, Kings County for consolidation with an action now pending in said court entitled Leonardo v Leonardo. No fact questions were raised on this appeal. In our opinion, the equities of the situation and the rights of the respective parties will best be served by a consolidated trial. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.